      Case 4:20-cv-01207 Document 1 Filed on 04/03/20 in TXSD Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

9039 HOLDINGS, LP                                 §
                                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §   Civil Action No. _________________
                                                  §
PHILADELPHIA INDEMNITY                            §
INSURANCE COMPANY                                 §
                                                  §
                                                  §
       Defendant.                                 §

                                    NOTICE OF REMOVAL

       Defendant Philadelphia Indemnity Insurance Company files this Notice of Removal, and,

in support, respectfully shows the following:

I.     THE COURT HAS DIVERSITY JURISDICTION

       Plaintiffs filed this lawsuit on February 12, 2020, in Harris County, Texas, against

Defendant Philadelphia Indemnity Insurance Company. The lawsuit involves an insurance claim

Plaintiff submitted to Philadelphia. Philadelphia now removes this action on the basis of diversity

jurisdiction because the Parties are diverse, and the amount in controversy exceeds $75,000.

       A. The Plaintiffs and Philadelphia are Diverse

       Removal is proper under 28 U.S.C. § 1446(a)(1) because there is complete diversity of

citizenship between Plaintiff and Philadelphia, the sole Defendant. For purposes of diversity of

citizenship, Plaintiff 9039 Holdings, LP, is a citizen of the State of Texas, because it is a limited

partnership whose partners are natural persons who are domiciled in Texas. See Ex. 1, Pl.’s

Original Pet. ¶ II; Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (holding

citizenship of limited partnerships is determined by citizenship of the partners) (citing Carden v.



NOTICE OF REMOVAL                                                                            PAGE 1
       Case 4:20-cv-01207 Document 1 Filed on 04/03/20 in TXSD Page 2 of 5



Arkoma Associates, 494 U.S. 185, 195-96 (1990)); see Newman-Green, Inc. v. Alfonzo-Larrain,

490 U.S. 826, 828 (1989) (holding a natural person is citizen of state in which she domiciles).

Philadelphia is a citizen of Pennsylvania, being an insurance company formed under Pennsylvania

law with its principal place of business at One Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania

19004. See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (holding corporations are a citizen of

the state in which they are incorporated and in the state in which their principal place of business

is located). Based on the foregoing, Plaintiff and Philadelphia are completely diverse within the

meaning of § 1332(a).

       B. The Amount in Controversy Exceeds $75,000

       Plaintiffs seek monetary relief greater than $200,000 and less than $1 million. Ex. 1 ¶ 1.

Therefore, the amount in controversy exceeds the $75,000 threshold required to invoke diversity

jurisdiction. 28 U.S.C. § 1332(a); see St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253

(5th Cir. 1998) (noting the district court examines the complaint to determine whether it is facially

apparent that the claim exceeds the jurisdictional minimum); see also KVOS, Inc. v. Associated

Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to establish amount

in controversy).

II.    VENUE IS PROPER

       Venue is proper in this District and Division under 28 U.S.C. §§ 124(b)(2), 1441(a), and

1446(a) in that the Southern District of Texas, Houston Division encompasses Houston, Texas,

and is “the district and division embracing the place where such action is pending.”

III.   REMOVAL IS TIMELY

       This matter was filed on February 12, 2020. Ex. 2. Counsel for Philadelphia accepted

service on Philadelphia’s behalf on March 16, 2020. Ex. 1. Therefore, this notice of Removal is




NOTICE OF REMOVAL                                                                            PAGE 2
      Case 4:20-cv-01207 Document 1 Filed on 04/03/20 in TXSD Page 3 of 5



timely pursuant to 28 U.S.C. § 1446(b)(1) because it is filed within 30 days after Philadelphia was

served with Plaintiffs’ Original Petition.

IV.    THE REMOVAL IS PROCEDURALLY CORRECT

       Pursuant to 28 U.S.C. §1446(a), copies of process and Plaintiffs’ Original Petition are

attached hereto as Exhibit 1. No orders have been served on Philadelphia. Pursuant to 28 U.S.C.

§1446(d), promptly after Philadelphia files this Notice of Removal, written notice of the filing will

be served on Plaintiffs, and a true copy of this Notice of Removal will be filed with the Clerk of

the El Paso County District Court, the state court from which this action was removed.

       Pursuant to Local Rule CV-81, Philadelphia provides the following information:

       1. All executed process

       See Exhibit 1.

       2. Pleadings asserting causes of action

       Plaintiff’s Original Petition is attached hereto as Exhibit 2.

       3. Orders signed by the state judge

       None.

       4. Docket sheet

       The state court docket sheet is attached as Exhibit 3.

       5. Index of matters being filed

       An index of filings is attached as Exhibit 4.

       6. List of counsel of record involved in the case:

       Attorney for Plaintiff, 9039 Holdings, LP

       Randal L. Dean
       State Bar Number 00789249
       Brown Pruitt Wambsganss Dean Forman & Moore, PC
       801 Wells Fargo Tower



NOTICE OF REMOVAL                                                                            PAGE 3
      Case 4:20-cv-01207 Document 1 Filed on 04/03/20 in TXSD Page 4 of 5



       201 Main Street
       Fort Worth, Texas 76102
       Phone: (817) 338-4888
       Fax: (817) 338-0700
       Email: redean@pruittbrown.com


       Attorneys for Defendant, Philadelphia Indemnity Insurance Company

       Stephen A. Melendi – Attorney-in-Charge
       State Bar Number 24041468
       Southern District Number 38607
       StephenM@tbmmlaw.com
       Matthew Rigney
       State Bar Number 24068636
       Southern District Number 2870042
       MattR@tbmmlaw.com
       Tollefson Bradley Mitchell & Melendi, LLP
       2811 McKinney Avenue, Suite 250 West
       Dallas, Texas 75204
       Telephone:     214.665.0100
       Facsimile:     214.665.0199



V.     PRAYER

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a), and the matter

was removed in accordance with section 28 U.S.C. §1446. Accordingly, Philadelphia respectfully

prays that the United States District Court for the Southern District of Texas, Houston Division,

file the Notice of Removal, assume jurisdiction of this lawsuit, and issue all such further orders

and processes as may be necessary.

                                             Respectfully submitted,


                                             /s/ Stephen A. Melendi
                                             Stephen A. Melendi – Attorney-in-Charge
                                             Texas Bar No. 24041468
                                             Southern District No. 38607
                                             stephenm@tbmmlaw.com
                                             Matthew Rigney
                                             Texas Bar No. 24068636


NOTICE OF REMOVAL                                                                          PAGE 4
      Case 4:20-cv-01207 Document 1 Filed on 04/03/20 in TXSD Page 5 of 5



                                                 Southern District No. 2870042
                                                 mattr@tbmmlaw.com
                                                 Tollefson Bradley Mitchell & Melendi, LLP
                                                 2811 McKinney Avenue, Suite 250
                                                 Dallas, Texas 75204
                                                 Telephone:     214-665-0100
                                                 Facsimile:     214-665-0199
                                                 ATTORNEYS FOR DEFENDANT
                                                 PHILADELPHIA INDEMNITY INSURANCE
                                                 COMPANY


                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 2, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will electronically send notification to all counsel of

record.

                                                 /s/ Stephen A. Melendi
                                                 Stephen A. Melendi




NOTICE OF REMOVAL                                                                              PAGE 5
